 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
Launch Agreement 2010


[*] and/or its subsidiaries (collectively “[*]”) and ParkerVision, Inc.
(“ParkerVision”) have collaborated to create a compatible interface between
certain [*] baseband processors and ParkerVision RF chipsets.  [*] has
introduced ParkerVision to one of its’ Handset OEM customers (OEM) which has
resulted in a ParkerVision RF chipset being designed into an initial 3G handset
(OEM Handset) by the OEM for the purpose of verification of the performance of
the ParkerVision chipset and then for adoption in volume production by the OEM
into one or more handsets.  The OEM has expressed to both [*] and ParkerVision
that, based on the OEM’s verification of the acceptability of the performance of
the [*]/ParkerVision solution in the OEM Handset, that the OEM will utilize the
ParkerVision RF Chipset (“RF Chipset(s)” or “Product(s)”) in all of their
products that incorporated the [*] series baseband processor.


It is expected that future purchase orders will be placed directly on
ParkerVision from the OEM.  However, in order to expedite the manufacturing ramp
and initial shipments while the OEM sets ParkerVision up in its procurement
system, [*] will place the initial order directly on ParkerVision for pass
through to its OEM customer.


ParkerVision’s RF Chipset provides a meaningful savings in power consumption
during 3G mobile handset voice and data use and will increase battery life of
[*]-based handsets incorporating ParkerVision’s RF Chipset when compared to the
traditional 3G RF Chipsets that are commonly used.


1. RF CHIPSETS FOR ACCEPTANCE/REJECTION.
ParkerVision will deliver RF Chipsets incorporating its’ d2p technology in
working handsets to the OEM.  The OEM is expected to verify the performance of
the RF Chipsets and to communicate the performance and volume requirements to
[*] and ParkerVision based on the OEM’s performance and market criteria.


The OEM’s stated intent is to verify performance of the (a) ParkerVision RF
Chipset and (b) [*] series baseband processor for both Modem and Mobile Handset
applications as a complete system solution.  [*] and ParkerVision agree that the
OEMs communicated verification of their approval of the combined solution and
subsequent device orders will factor into [*]’s formal Acceptance or Rejection.


The ParkerVision RF Chipsets are model PV2010-XC01R for use in [*] and [*]
applications and are setup for use with [*] series [*] Baseband Processors.


2. CONDITIONAL PURCHASE OF PARKERVISION RF CHIPSETS.  Upon receipt by [*] of a
purchase order from the OEM for the RF Chipsets, [*] will issue a blanket
purchase order to ParkerVision for 1 million units of the PV2010-XC01R RF
Chipsets, which may be cancelled in accordance with Section 6 below and to
release an initial shipment from the blanket purchase
 
 
 

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
order for delivery.  The entirety of the blanket purchase order shall be
released over the term of a [*] Delivery Time Period that begins with the
initial shipment release.


3. PARKERVISION RF CHIPSET PRICING.  As ParkerVision’s launch partner,
ParkerVision agrees to sell its’ RF Chipsets to [*] for US $[*] each chipset and
that [*] shall pass this pricing on to its OEM customer.


4. DELIVERY OF PARKERVISION RF CHIPSETS.  Upon Acceptance by [*] of the
ParkerVision RF Chipsets, [*] and ParkerVision will mutually agree to a delivery
schedule for an initial shipment of the RF chipsets.


[*] will provide to ParkerVision a forecast of expected quarterly releases
against the blanket purchase order.  Such forecasts are to be provided at least
one quarter in advance of desired delivery.  ParkerVision will drop-ship the
devices to [*]’s OEM customer(s).


5. LEADTIMES AND PAYMENTS.   Leadtime for ParkerVision RF Chipsets will be [*]
from the time [*] releases an order for shipment.  Should [*] require quicker
delivery, ParkerVision agrees to use best efforts to shorten leadtimes.


Payment for RF Chipsets will be [*] of [*]’s receipt of invoice and will be made
in US Dollars.  ParkerVision shall invoice for RF Chipsets no earlier than the
time it ships the applicable RF Chipsets.


6. PRODUCT RETURNS/CANCELLATIONS.  OEM shall return all defective or
non-conforming Products to ParkerVision directly.  OEM cannot return Products
without a return material authorization (“RMA”) number from ParkerVision.  RMAs
will be issued only for defective or non-conforming Products not attributable to
ParkerVision or parties under its control or acting on its behalf, and only if
OEM notifies ParkerVision in writing of any damage, shortage, or other
discrepancy to Products within [*] after delivery.  RMAs will not be granted for
damage, shortage, or other discrepancy created by [*], OEM, or any other third
party not under ParkerVision’s control or acting on its behalf.  Returned
Products must be in original manufacturer’s shipping cartons or equivalent.  OEM
must return all Products, freight prepaid, as specified in the RMA.  For all
Products with damage, shortage, or other discrepancy, ParkerVision shall
reimburse OEM for the cost of the freight for returning such Products.


Notwithstanding anything to the contrary set forth in this Agreement, [*] may,
without liability, cancel or reduce the quantity of the blanket purchase order
for quantities that are in excess of the total number of RF Chipsets ordered by
OEM from [*], or return for full refund any Products in its inventory at the end
of the Delivery Time Period.  [*] may also terminate the blanket purchase order
at any time in the event OEM notifies [*] that OEM will be purchasing Products
directly from ParkerVision.
 
 
 

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
7. PARKERVISION’S LIMITED WARRANTY.
ParkerVision hereby represents and warrants that: (a) it has the full right,
power and authority to enter into this Agreement; (b) it has obtained and shall
maintain throughout the term of this Agreement all necessary licenses,
authorizations, approvals and consents to enter into and perform its obligations
hereunder; (c) the products shall not violate or infringe any Intellectual
Property Rights of a third party; (d) ParkerVision has not entered into any
other agreements that would conflict with its obligations under this Agreement;
and (e) the Products shall be free from all errors, defects in design, materials
and workmanship and shall comply with the applicable Specifications as defined
thereof, and upon request, ParkerVision shall repair or replace any such errors
or defects at the cost and expense of ParkerVision.  This is the exclusive
warranty made by ParkerVision, which does not make any other warranty of any
kind, including the implied warranties of merchantability and fitness for a
particular purpose.


8. INDEMNIFICATION


General Indemnity. ParkerVision shall indemnify and hold [*] harmless from and
against any claims, actions, damages, liabilities, judgments, losses, costs and
expenses (“Damages”) incurred or suffered by [*] arising from or relating to
this Agreement, including without limitation, any Damages resulting from a
product liability claims and/or claims from the OEM with respect to defective
and non-conforming Products, unless such Damages arises from the gross
negligence or willful misconduct of [*].


Intellectual Property Indemnity.  ParkerVision shall defend [*] from and against
any third party claims brought against [*] alleging that any ParkerVision RF
Chipsets delivered to [*] under this Agreement or otherwise used by [*] in
accordance with the terms hereof infringes or misappropriates any patent,
copyright or trade secret of any third party.  [*] agrees to notify ParkerVision
promptly of any matters in respect to which the foregoing indemnity may
apply.  If notified in writing of any action or claim for which ParkerVision is
to provide the foregoing indemnity, ParkerVision shall defend or settle those
actions or claims at ParkerVision’s expense, and ParkerVision shall indemnify
[*] for any damages, liabilities, judgements, losses, costs and expenses finally
awarded against [*] and shall pay any settlement entered into or agreed to by
ParkerVision.


Limitation of Indemnification.  In no event shall ParkerVision be liable under
this section (Indemnification) for any infringements or misappropriation: (i) by
any product not provided by ParkerVision hereunder; or (ii) arising from a
combination with, addition to, or modification of the ParkerVision RF Chipsets
by anyone other than ParkerVision.


Sole Remedy.  THIS SECTION (INDEMNIFICATION) STATES THE SOLE AND EXCLUSIVE
LIABILITY OF THE PARTIES FOR INFRINGEMENT OR ALLEGATIONS OF INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES FOR ANY PRODUCT PROVIDED
HEREUNDER, AND IS IN LIEU OF ALL WARRANTIES, EXPRESS, IMPLIED OR STATUTORY IN
REGARD THERETO, INCLUDING BUT NOT LIMITED TO THE WARRANTY AGAINST INFRINGEMENT
SPECIFIED IN THE UNIFORM COMMERCIAL CODE.
 
 
 

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
9. LIMITATION OF LIABILITY


Consequential Damages.  IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR
LOST PROFITS OR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (EXCEPT TO THE EXTENT THAT SUCH LOST PROFITS OR SUCH DAMAGES CONSTITUTE
THE MEASURE OF DIRECT DAMAGES UNDER THE RELEVANT INTELLECTUAL PROPERTY LAWS, AND
EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES UNDER SECTION 8 (INDEMNIFICATION)),
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY IN CONNECTION
WITH THIS AGREEMENT.  THIS LIMITATION WILL APPLY EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.




10. ATTACHMENTS/OTHER TERMS.   Preliminary ParkerVision RF Chipset
Specifications “Specifications” are attached.  A proposed press release is also
attached for approval.


Neither party may assign its rights or delegate its duties under this agreement
without the prior written consent of the other party, except that, without such
consent, [*] may assign this Agreement and/or subcontract any of its obligations
hereunder to any subsidiary of [*] or in connection with a merger, change in
control or sale of all or substantially all of the assets of [*]. Any assignment
not in accordance with this provision shall be void.  This agreement shall be
binding upon the parties, their successors, assigns and personal
representatives.  Time is of the essence on all undertakings.  This agreement
shall be enforced under the laws of New York in the USA.


This is the entire agreement.


Signed for [*]:


Date: 07/14/2010                                Title: Controller


Name:  __________________________


Signed for ParkerVision, Inc.:


Date:  07/20/2010                                Title: CEO


Name: J. L. Parker  
 